DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow control, heating supply line and heating return line must be shown or the feature(s) canceled from the claim(s). Specifically, the flow control in Fig. 2 that connects to outside air handling unit 600 is not labelled; and the flow control 607 in Fig. 10 only shows the cooling supply 112 and return lines 114. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Allowable Subject Matter
Claims 1-2, 5-7,10-15, 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or make obvious the subject matter recited in claim 1, in particular, Gilbertson (US 4,446,703) discloses only the water coil 24 connected to a cooling circuit and provides cooling only, but does not disclose heated supply and return lines as required in the claim. It has been held unobvious to include heated supply and return lines in cooling only water coil 24 in a cooling circuit. On the other hand, Crago (US 2,155,256) discloses coil 35 with a heating medium within, and hot and cold water supply with controls may be used in the heat exchanger (page 2, lines 18-26). However, Crago does not teach all elements in the claims and it is not obvious to modify Gilbertson to include the heating supply in the cooling only structure in Gilbertson.
This application is in condition for allowance except for the presence of claims 16-20 directed to invention non-elected without traverse.  Accordingly, claims 16-20 should be cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/F.K.L/Examiner, Art Unit 3763